Citation Nr: 1720095	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  14-16 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for an acquired psychiatric disorder to include: posttraumatic stress disorder (PTSD), depressive disorder, and anxiety.

2.  Entitlement to an effective date for total disability rating due to individual unemployability (TDIU) earlier than November 2, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1969.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The issue of entitlement to an increased disability rating for an acquired psychiatric disorder was previously before the Board and denied in July 2016, and, in February 2017, the Court of Appeals for Veteran's Claims (Court) remanded the issue for further explanation of the Board's reasons and bases.  The Board has provided additional explanations in substantial compliance with the Court's previous remand instructions.  In July 2016, the Board also found that the issue of entitlement to an earlier effective date for TDIU had not been raised by the record, but the Court found that the issue of TDIU had and remanded the matter of further consideration.   
 

FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder manifests in occupational and social impairment with deficiencies in most areas, but his acquired psychiatric disorder does not, and has not, caused total occupational and social impairment.

2.  The Veteran was not incapable of securing and maintaining substantially gainful employment earlier than November 2, 2011.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

2.  The criteria for an effective date earlier than November 2, 2011 for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at hearings before the RO, as well as the Board, and transcripts of the hearings are of record.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board notes that the issue of entitlement to an increased disability rating for an acquired psychiatric disorder was previously before the Board remanded for further explanation of the Board's reasons and bases.  However, the parties did not raise any issues with either the duty to notify or duty to assist in their briefs to the Court. As such, the Board has no reason to believe that any additional development is necessary.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Acquired Psychiatric Disorder

At issue is whether the Veteran is entitled to a disability rating in excess of 70 percent for an acquired psychiatric disorder.  The weight of the evidence indicates that the Veteran is not totally occupationally and socially impaired as a result of his service connected acquired psychiatric disability, and, therefore, he is not entitled to a total disability rating for it.

The Veteran first filed for service connection for an acquired psychiatric disorder in November 2010, and, in June 2011, the RO granted service connection and assigned a disability rating of 30 percent effective the date the claim was received.  The Veteran appealed, and, in December 2013, the RO increased the Veteran's disability rating for PTSD to 70 percent effective the date the claim was received.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Disability ratings for mental disorders are assigned pursuant to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a disability rating of 70 percent is assigned when a mental disorder causes occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A total disability rating is assigned when a mental disorder causes total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

A December 2010 medical opinion from a VA psychiatrist indicates that the Veteran was being treated for stress related problems, and that he required his wife to accompany him for his appointments.  The psychiatrist diagnosed the Veteran with PTSD and noted the following symptoms: re-experiencing war trauma; insomnia; nightmares; hypervigilance; severe avoidance of crowds and social situations; and depressed mood.  The psychiatrist indicated that the condition began in mid-2009, and that the Veteran's symptoms appeared chronic. 

VA treatment records from November 2010 to present consistently indicate the during the period on appeal the Veteran manifested psychiatric symptoms such as nightmares, flashbacks, and anxiety; but that he was consistently alert and oriented in three spheres, casually dressed and well-groomed, and denied suicidal, homicidal, or delusional ideations.  Additionally, the Veteran has been consistently assigned global assessment of functioning (GAF) scores ranging from 51 to 60.  GAF represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health.  Scores range between zero and 100.  Higher scores correspond to better mental health.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) [hereinafter DSM-IV].  A GAF score of 51 to 60 is associated with moderate symptoms.  Id.

The Veteran underwent a VA examination in March 2011 at which he reported the following psychiatric symptoms: depression; suicidal tendencies; feelings of not belonging; social inability; isolation; and poor self-worth.  The Veteran reported that he had been married for 30 years, but that his relationship with his wife was strained due to his isolation.  The Veteran stated that he did not have any other friends or family that he socialized with.  The Veteran indicated that he was self-employed as a general contractor, but that work was slow at the time of the examination.  The Veteran characterized himself as a "workaholic," but he indicated that at the time of the examination he spent his days watching television or cleaning his house.  The examiner observed the following symptoms: tense and rigid behavior; slow, hesitant, and monotonous speech; anxious and depressed mood; flat affect; logical and goal directed thought process; passive suicidal ideation; orientation in three spheres; intact attention, concentration, and short-term and long-term memory; a normal range of abstract and insightful thinking; normal common sense, reasoning, and judgment.  The examiner did not observe indications of: depersonalization; derealization; hallucinations; illusions; preoccupations; obsessions; delusions; or homicidal ideation.  The March 2011 VA examiner diagnosed the Veteran with PTSD and assigned a GAF score of 60.  

The Veteran's wife submitted a written statement in August 2011 in which she reported that the Veteran avoided speaking with his family, and that, several years prior to the writing, he had stopped going to church with her; but that the he did participate in a support group.  The Veteran's wife also indicated that his PTSD was putting such a strain on their marriage that she threatened to leave him if he did not seek treatment.  The Veteran's wife indicated that he manifested the following symptoms: nightmares; depression; anxiety; difficult to talk to; and memory problems; and she indicated that he was taking baby steps to improve.  

The Veteran's sister also submitted a written statement in August 2011, expressing that the Veteran became a "workaholic" in that he would exhaust himself from working 60 to 80 hours per week in order to avoid thinking about his experiences during the Vietnam War, but she did not indicate during which time period this "workaholic" behavior took place.  The Veteran's sister also stated that he had become reclusive and depressed.  Finally, the Veteran's sister reported that he was only able begin the process of filing a disability claim if she agreed to escort him when he went in to file the paperwork.

One of the Veteran's in-laws also submitted a written statement in August 2011, explaining that the Veteran was an unhappy troubled loner who would avoid conversations related to his experiences in Vietnam, and that his condition was putting a strain on his marriage.  The Veteran's in-law also reported that through divine circumstance the Veteran met another former service member who recognized his symptoms as PTSD and convinced him to get help.  The in-law claimed that the Veteran was making slow incremental progress, noting that he was talking with his family more frequently and had attended a wedding.

Another of the Veteran's in-laws submitted a written statement in August 2011.  The Veteran's in-law indicated that over the years the Veteran's mental health issues had become less and less manageable; that his PTSD put a strain on his marriage; and that he was a "workaholic," using long hours to distract himself, until the recession hit landing him out of work.

The Veteran underwent a VA neurological examination in August 2011.  The Veteran reported mild memory loss, as well as problems with attention, concentration, and executive functions.  The examiner observed the following symptoms: normal judgment; routinely appropriate social interaction; orientation to person, time, place, and situation.  In describing his memory loss, the Veteran indicated that he forgets what he is saying and loses his concentration in conversations frequently, but the examiner noted that the Veteran was able to recall his service in Vietnam as well as his past medical history in great detail.  The examiner determined that the Veteran's symptoms did not interfere with his work.  

The Veteran submitted a written statement dated January 2012 in which he opined that all the symptoms of his PTSD, social anxiety disorder, social phobia, migraines, and TBI were all related.

In August 2012, the Veteran testified at a DRO hearing that his PTSD symptoms had gotten progressively worse since his last VA examination, suggesting that his isolation had increased; his social abilities were none; his concentration had diminished; and he did not have feelings of self-worth.  The Veteran reported that he had social anxiety disorder which affected his relationships with his wife and family; because he alienated himself to his residence and had no ability to socially interact with family or friends.  The Veteran reported being unable to go out in public settings, even for traditional social gatherings like Thanksgiving or the Fourth of July, because he would become flooded with panic and anxiety.  According to the Veteran, he had not worked for several years prior to the hearing, and he was not able to work at that time.  The Veteran's wife also testified at the August 2012 hearing, that he was either emotionless or anxious during conversation; rarely assisted in household chores; and that his PTSD was putting a strain on their marriage.  See August 2012 Transcript.

The Veteran's wife submitted a written statement in August 2012 restating that the Veteran's mental condition was putting a strain on their marriage.

The Veteran submitted another medical opinion from a VA psychiatrist in August 2012.  The psychiatrist indicated that the Veteran had reported an increase in social withdrawal, isolation, insomnia, hypervigilance, startle response, anger, irritability, physiological and psychological reactivity to reminders, avoidance of reminders, and loss of interest in usual activities.  The Veteran also indicated that he had occasional suicidal thoughts, but he denied active intent or plan to date.  The psychiatrist stated that it was extremely difficult for the Veteran to leave his home for even brief periods, and that his social isolation was putting a strain on the Veteran's marriage.  The psychiatrist noted that the Veteran has essentially no friends outside of his family with the exception of one veteran he served with and with whom he maintained contact a few times per year.  The psychiatrist also noted that the Veteran was motivated and engaged in therapy, and that, as a result, he had made modest progress.

In September 2012, the Veteran submitted a claim for total disability due to individual unemployability (TDIU).  When asked to list his employment for the prior five years, the Veteran indicated that he worked zero hours per week for the previous five years.  Nevertheless, the Veteran indicated that he last worked full time and became too disabled to work in 2010.

The Veteran underwent another VA examination on August 2012 at which he reported having a difficult relationship with his wife and avoided all other relationships.  The Veteran also stated that the last time he worked was three to four years prior to the examination.  The examiner noted the following symptoms: depressed mood; anxiety; panic attacks that occur weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; mild memory loss such as forgetting names, directions, or recent events; flattened affect; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work or a worklike setting.  The examiner observed that the Veteran's orientation was intact, his thoughts linear and logical, and his judgment was good; without any: delusions; hallucinations; present suicidality; or past or present homicidality.  The examiner diagnosed the Veteran with depressive disorder and chronic PTSD and opined that his mental disorder manifested in occupational and social impairment with deficiencies in most areas.  The examiner remarked that the Veteran's employment would be limited to rote, routine jobs due to poor concentration in socially isolated situations.  The examiner assigned a GAF score of 50.  A GAF score of 41 to 50 is associated with serious symptoms.  See DSM-IV.  
	
In September 2012, the Veteran submitted a written statement.  The Veteran indicated that previously he had been a "workaholic" in order to cope with his mental symptoms, but that he currently had increased problems related to work.  Namely, the Veteran stated that he had lost all interest in being a productive citizen of society.  The Veteran also stated that he limited his exposure to social activities, and that this behavior was called social anxiety disorder.  The Veteran also stated that since entering treatment he had begun a slow recovery, and that he had begun to repair his relationship with his wife.

A December 2013 report of general information indicates that the Veteran's business was insolvent as of November 1, 2011 when the business stopped receiving orders.

In his April 2014 VA Form 9, the Veteran opined that some former service members will not let severe PTSD symptoms openly show due to pride.

The Veteran submitted a medical opinion from a VA psychiatrist dated August 2014.  The psychiatrist indicated that the Veteran's symptoms included: recurrent, involuntary, and intrusive distressing memories; psychological reactions to internal and external cues that symbolize an aspect of trauma; avoidance of distressing memories; nightmares; thoughts and feeling related to trauma; avoidance of external reminders of trauma; markedly diminished interest in significant activities; feelings of detachment from others; hypervigilance; exaggerated startle response; problems with concentration; sleep disruption exaggerated negative beliefs about others and the world; and severe anxiety.  The psychiatrist noted that, when the Veteran's wife's health deteriorated, the Veteran was able to advocate for his wife and take care of her, but that he was unable to provide 24 hour care for his wife due to his PTSD symptoms.

The Veteran testified at a hearing before the Board in November 2015 that he experienced hallucinations; that he deliberately injured himself multiple times; that he only has an intermittent ability to perform the activities of daily living; that he is disoriented to time and place specifically when he is driving, because he uses a navigation system while driving; that he has difficulty remembering names and events; and that he is unemployable.  See November 2015 Transcript.

The weight of the evidence indicates that the Veteran is not entitled to a total disability rating, because he is not totally occupationally and socially impaired.  The evidence indicates that the Veteran was self-employed as the owner of a small business until it became insolvent as of November 1, 2011.  In August 2012, a VA examiner opined that the Veteran was able to perform rote, routine jobs.  Therefore, the Board finds that the Veteran is capable of some employment, and, accordingly, he is not totally occupationally disabled.  Additionally, the evidence indicates that he has able to maintain a relationship with his wife during the period on appeal; albeit strained at times.  Furthermore, the Veteran was even able to step-up and advocate as well as assist his wife when her health deteriorated.  Therefore, the Veteran has been shown to be able to form and maintain some relationships during the course of his appeal, and he is not therefore totally socially impaired.  In reaching this conclusion, the Board is not attempting to minimize the significant impairment caused by the Veteran's acquired psychiatric disability.  There is no question that it causes great impairment in his life, and it is for that reason that a 70 percent rating is assigned.  However, while the Veteran has experienced marital strife during the course of his appeal, the 70 percent rating his is assigned contemplates the inability to establish and maintain effective relationships.  As such, significant relationship disability is considered by the 70 percent rating.

Finally although not dispositive, the Veteran's GAF scores have been consistent with moderate to serious symptoms rather than scores consistent with impairment in reality testing, behavior considerably influenced by delusions or hallucinations, or a persistent danger of hurting himself or others.  See DSM-IV

The Board recognizes that the evidence of record indicates that the Veteran's PTSD does manifest severe occupational and social impairment, and the severity of this impairment was taken into consideration when assigning his current disability rating of 70 percent.  

The Board also recognizes that, during his hearing before the Board, the Veteran reported he experienced hallucinations.  However, the Veteran's reports are inconsistent with the medical evidence of record.  The Board notes that the Veteran's reports of experiencing flash-backs are corroborated by the record.  That is to say the Veteran's weight of the medical evidence indicates that the Veteran experiences flash-backs, but that he does not experience hallucinations.  The Veteran, who is not a medical professional, may not appreciate a distinction between the two, and, even to the extent that he does, he is not qualified to distinguish between the two.  See Jandreau.

The Board recognizes that the Veteran has also reported having difficulty remembering names and events.  Nevertheless, the rating criteria define this as mild memory loss consistent with a disability rating of 30 percent.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Therefore, this is not sufficient grounds for a disability rating in excess of 70 percent

The Board also recognizes that the Veteran claims he only has intermittent ability to perform the activities of daily living.  The Veteran's claim is not corroborated by his treatment records and the medical opinions of record; the weight of which do not suggest he is incapable of the maintenance of minimal personal hygiene and consistently indicates that he shows up well appropriately dressed and groomed.  

Finally, the Board notes that the Veteran reported persistently deliberately hurting himself.  Nevertheless, the throughout the period on appeal the Veteran has only reported at most passive suicidal ideation, and the Veteran has not claimed that he attempted to commit suicide or has a current plan to commit suicide.  Thus, although the Board sympathizes with the Veteran, the evidence is not sufficient to find that the Veteran's symptoms are so severe as to warrant a total disability rating.  Of note, suicidal ideation and impaired impulse control are consistent with a 70 percent rating.

The Board notes that the Court explicitly remanded the issue of entitlement to a disability rating in excess of 70 percent for the Board to make a finding of the competency or credibility of the Veteran's testimony that he has persistently and deliberately hurt himself.  To the extent, that the Board's previous decision was not clear the Board makes the following clarification.  The Veteran is competent to report persistently and deliberately hurting him.  Nevertheless, the Board does not find this report credible (and therefore cannot afford it much weight); because this claim is contradicted by the Veteran's reports of mere passive suicidal ideation throughout the period on appeal with no history of suicide attempts or a current plan to commit suicide.  

Moreover, just as the Board need not find the presence of all or any of the enumerated psychological symptoms indicative of a total disability rating in order to assign a total disability rating; the Board need not assign a total disability rating if one or all of the enumerate psychological symptoms manifest if the Board finds that the severity of these symptoms are not sufficient to warrant a total disability rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) (When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.).  The Board finds that - even if the Board could find the Veteran's reports credible - the reports of persistent and deliberate self-harm do not change the fact that he was able to run a business until it went insolvent in November 2011 (and therefore demonstrate that he is not totally occupationally impaired); or the fact that he stood up and advocated for his wife after her health deteriorated (thus demonstrating he was not totally socially impaired).  Because the Veteran's psychiatric symptomatology has not caused total social impairment, he simply does not meet the criteria for a 100 percent schedular rating.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran's acquired psychiatric disorder manifests in total occupational and social impairment.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a disability in excess of 70 percent for an acquired psychiatric disorder is denied.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's acquired psychiatric disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria applicable to mental disorders require the Board to take into consideration the Veteran's occupational and social impairment.  These terms are broad and, by their very nature require, the Board to consider the Veteran's health holistically and globally.  Furthermore - although the Board is provided with an illustrative list of symptoms associated with each disability rating - the Board must take into consideration the existence and severity of all mental symptoms when determining the Veteran's level of occupational and social impairment.  See Mauerhan; see also Vazquez-Claudio.  That is, the Board necessarily considers all of psychiatric symptoms within the scheduled rating criteria.  

Moreover, the Veteran has not specifically sought an extraschedular rating, and, as discussed above, such a rating is not reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).
 
Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, he is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation Service.

TDIU

The issue of entitlement to an effective date for TDIU earlier than November 2, 2011 was remanded by the Court for consideration by the Board.  The Veteran was previously granted TDIU effective November 2, 2011.  See January 2017 Code Sheet.  The grant of TDIU represents a finding that, as of November 2, 2011, the Veteran met the schedular criteria for TDIU and was unable to secure and maintain substantially gainful employment.  38 C.F.R. § 4.16.  The Veteran's claim for an earlier effective date in essence is that he met these criteria earlier than November 2, 2011.  The Board notes that the Veteran has met the schedular criteria for TDIU throughout the period on appeal, including prior to November 2, 2011, because he had been assigned a single disability rating that was at least 40 percent disabling.  Id.  The Board, however, finds that the Veteran is not entitled to TDIU earlier than November 2, 2011, because, as discussed above, the Veteran was gainfully employed as a small business owner until it went insolvent on November 1, 2011.  Therefore, the Veteran is not entitled to an effective date for TDIU earlier than November 2, 2011.

The Court remanded the issue of a TDIU earlier than November 2, 2011 for the Board to consider the following contradictory evidence.  A December 2013 rating decision indicated that the record contained conflicting evidence regarding the Veteran's employment; but found that the Veteran worked until November 2011.  A December 2013 report of general information indicated that the Veteran's business became insolvent when it stopped receiving orders in November 2011.  An August 2011 VA examination indicated that the Veteran retired in 2003 due to migraines and an acquired psychiatric disorder.  A March 2011 examination indicates that the Veteran worked as a general contractor and had done so for the past 28 years although work was slow at the time.  The Board also notes that in an August 2012 personal hearing, the Veteran testified that he had been unemployed for several years after his small business went under.  See Transcript.

The Board finds the weight of the evidence indicates that the most likely reconciliation of these ostensibly contradicting accounts indicates that the Veteran worked as a small business owner until his business became insolvent on November 1, 2011.  The Board notes that in August 2011 the Veteran reported that he had retired in 2003.  Nevertheless, retirement does not preclude an individual from starting a small business and earning money from it; which by all accounts is exactly what the Veteran did.  The Board notes that the August 2012 report that he had not worked for several years since his business went under seems to imply that the Veteran's business went insolvent sometime in 2010.  This implication, however, cannot be afforded much weight, because it is contradicted by an earlier March 2011 statement indicating that he was still employed as a general contractor.  The Board notes that the Veteran's business was as a construction contractor, concentrating in building and installing specialized equipment.  Thus, the March 2011 report indicates that the Veteran's business must have continued as a going concern until at least March 2011.  When taken together with the December 2013 report, the Board, as finder of fact, finds that the weight of the evidence indicates that the Veteran was gainfully employed as a small business owner until the business went insolvent on November 1, 2011, and that November 1, 2011 was the Veteran's last day of employment.  As such, entitlement to an effective date for TDIU earlier than November 2, 2011 is denied.








ORDER

A disability rating in excess of 70 percent for PTSD is denied.

An effective date for TDIU earlier than November 2, 2011 is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


